KINKADE, J.
1. Section 10, Article XV, of the Ohio Constitution, does not prohibit the promotion and appointment of public officials in the civil service of cities without competitive examination in cases wherein it is not practicable to effectively test the capacity of applicants for such promotion or appointment by a competitive examination.
2. Section 96 of the charter of the city of Cleveland, which provides that one seeking a promotion or appointment in the city civil service shall pass a competitive civil' service examination “unless he shall have served with fidelity for at least two years immediately preceding in a similar position under the city,” does not contravene Section 10, Article XV, of the Ohio Constitution but is in full accord therewith, and authorizes promotions and appointments of persons in the’ civil service of the city without civil service competitive examination, who have previously so served under the city.
(Marshall, CJ., Day, Allen, Robinson, Jones and Matthias, JJ., concur.)